DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to further limit Claim 15 as Claim 16 points to the device of Claim 1 which contains the same subject matter of Claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7,321,254), in view of Perez (US 2019/0052280).
In regard to Claim 1:
	Li discloses, in Figure 3, a device for generating a plurality of first clock signals, the device comprising: 
a plurality of first circuits (12), each of the first circuits including a ring oscillator (Column 2: lines 43-45) configured to deliver one of the plurality of first clock signals (ring oscillators 12 outputs to 14), the ring oscillator being connected to a first node configured to receive a first current (Column 2: lines 28-42); 
a signal selection circuit (14) configured to receive the first clock signals (12 outputs) and to deliver a first clock signal (14 output) selected from among the first clock signals (12 outputs); and 
a phase-locked loop (22) configured to deliver a second signal (20), 
but does not disclose a second signal varying according to a difference between a frequency of the first selected clock signal and a set point frequency determined by a frequency of a third signal which is a clock signal received by the phase- locked loop, wherein each first circuit is configured to deliver to the first node a compensation current determined by the second signal, when the first circuit delivers the first selected clock signal and the first circuit operates in a mode controlled by the phase-locked loop.
	Perez discloses, in Figure 4, a second signal varying according to a difference between a frequency of the first selected clock signal (434 output connected to 470 via 450) and a set point frequency determined by a frequency of a third signal which is a clock signal received by the phase- locked loop (reference clock), wherein each first circuit is configured to deliver to the first node a compensation current determined by the second signal, when the first circuit delivers the first selected clock signal and the first circuit operates in a mode controlled by the phase-locked loop (Paragraph 0044).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the PLL taught by Perez with the clock generator taught by Li, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 15:
	Li discloses, in Figure 3, a method for generating a plurality of first clock signals, comprising: selecting, by a selection circuit (14), one of the first clock signals (12 outputs); delivering, by a phase-locked loop (22), a second signal (20); supplying, for each of said one or a plurality of first clock signals (12 outputs), a first current to a first node of a corresponding first circuit (Column 2: lines 28-42), each first circuit including a ring oscillator Column 2: lines 43-45) connected to the first node and delivering one of the first clock signals (12 outputs), but does not disclose a second signal varying according to a difference between the frequency of the first selected signal and a set point frequency of the first selected signal and supplying to the first node of the first circuit delivering the first selected signal, by the first circuit, a compensation current determined by the second signal, only when the first circuit operates in a mode controlled by the phase-locked loop.
	Perez discloses, in Figure 4, a second signal varying according to a difference between the frequency of the first selected signal (434 output connected to 470 via 450) and a set point frequency of the first selected signal and supplying to the first node of the first circuit delivering the first selected signal (reference clock), by the first circuit (400), a compensation current determined by the second signal, only when the first circuit operates in a mode controlled by the phase-locked loop (Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the PLL taught by Perez with the clock generator taught by Li, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 16:
	All of the claim limitations have been discussed with respect to Claim 15 above, except for implemented by the device according to claim 1.
	Li and Perez further disclose implemented by the device according to claim 1 (see the rejection of Claim 1 above).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7,321,254) and Perez (US 2019/0052280), in view of Sakamoto et al. (US 2005/0099235).
In regard to Claim 13:
	All of the claim limitations have been discussed with respect to Claim 1 above, except for wherein the phase-locked loop includes: a frequency divider programmable according to the first selected signal and configured to receive the first selected signal and to deliver a periodic signal at a frequency divided with respect to a frequency of the first selected signal; a phase comparator configured to deliver a first binary signal indicating when the periodic signal is phase-lagged with respect to the second clock signal and a second binary signal indicating when the periodic signal is phase-advanced with respect to the second clock signal; a charge pump controlled by the first and second binary signals and configured to deliver a signal varying according to the phase difference between the periodic signal and the second clock signal; and a filter configured to deliver the second signal based on the signal delivered by the charge pump.
	Sakamoto discloses, in Figure 1, wherein the phase-locked loop includes: 
a frequency divider (106) programmable according to the first selected signal (DIVIN) and configured to receive the first selected signal (DIVIN) and to deliver a periodic signal at a frequency divided with respect to a frequency of the first selected signal (DIVOUT); 
a phase comparator (101) configured to deliver a first binary signal (UP) indicating when the periodic signal is phase-lagged with respect to the second clock signal (standard clock) and a second binary signal (DOWN) indicating when the periodic signal is phase-advanced with respect to the second clock signal (standard clock); 
a charge pump (102) controlled by the first (UP) and second (DOWN) binary signals and configured to deliver a signal (102 output) varying according to the phase difference between the periodic signal (DIVOUT) and the second clock signal (standard clock); and 
a filter (103) configured to deliver the second signal (103 output) based on the signal delivered by the charge pump (102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the phase locked loop details taught by Sakamoto with the phase locked loops taught by Li and Perez, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 2-12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20a re allowed.
In regard to Claim 18:
	Li discloses, in Figure 3, a device for generating a plurality of first clock signals, the device comprising: a plurality of first circuits (12), each of the first circuits including a ring oscillator (Column 2: lines 43-45) configured to deliver one of the plurality of first clock signals (ring oscillators 12 outputs to 14), the ring oscillator being connected to a first node configured to receive a first current (Column 2: lines 28-42); a signal selection circuit (14) configured to receive the first clock signals (12 outputs) and to deliver a first clock signal (14 output) selected from among the first clock signals (12 outputs); and a phase-locked loop (22) configured to deliver a second signal (20), but does not disclose a second signal varying according to a difference between a frequency of the first selected clock signal and a set point frequency determined by a frequency of a third signal which is a clock signal received by the phase- locked loop, wherein each first circuit is configured to deliver to the first node a compensation current determined by the second signal, when the first circuit delivers the first selected clock signal and the first circuit operates in a mode controlled by the phase-locked loop.
	Perez discloses, in Figure 4, a second signal varying according to a difference between a frequency of the first selected clock signal (434 output connected to 470 via 450) and a set point frequency determined by a frequency of a third signal which is a clock signal received by the phase- locked loop (reference clock), wherein each first circuit is configured to deliver to the first node a compensation current determined by the second signal, when the first circuit delivers the first selected clock signal and the first circuit operates in a mode controlled by the phase-locked loop (Paragraph 0044). 
Li and Perez do not disclose the first circuit including: a first current source configured to supply the first current to the first node; a second node coupled to the first node; a second circuit configured to supply, to the second node, a second current determined by a second signal; and a third circuit configured to draw a third current from the second node and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Li and Perez.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896